DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H06252066.
JP H06252066 teaches an apparatus as claimed.
The apparatus comprises:
A container (32);
A supporting member unit/ conveyance unit (36);
Contactor (35b);
Plate (30a)
And processing chambers (31).
The container is disclosed as a part of a processing apparatus and connected to a processing chamber.
The apparatus is disclosed as configured to move the plate to and from the processing chamber by unit 36.
Since the container is a part of the processing apparatus the placement unit is inherent.
The contactor 35a is disclosed capable of the intended functioning recited by claim 2
The support/conveyance unit 36 is isolated from the plate 30a.
The plate is disclosed as comprising a conductive member 30a and an insulating member 30b.
The apparatus also includes a switch 35c and a power supply 35d.

See entire document, especially Figures 6-11 and the related description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H06252066 in view of Hwang (US 5,858,108).
JP H06252066, as applied above, teaches apparatus as claimed except for the specific recitation of the two power supplies of different polarity.
However, Hwang teaches that it was known to provide power sources with different polarities and switches them to charge plates to different polarities to attract and repel differently charged particles.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide two power sources with different polarities and a switch to switch them to charge the plates in the apparatus of JP H06252066 to different polarities to attract and repel differently charged particles. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H06252066 in view of Shamlou et al (US 6,199,927).

JP H06252066, as applied above, teaches an apparatus as claimed except for the specific recitation of a detection unit with two contactors.
However, Shamlow et al teach that it was known to provide detection units with two electrical contractors to determine presence of the wafer/plate.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the support in the apparatus of JP H06252066 with two contactors and the detection unit as suggested by Shamlou et al in order to enable detection of proper contact of the plate to ensure proper functioning of the apparatus.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims are allowable.
This is not persuasive for the reasons provided in the rejections above.
The teaching of JP H06252066 has been used to reject the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to processing apparatuses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711